        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CRAIG ALLEN,                                      )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-971-SLP
                                                  )
WORLDWIDE FLIGHT SERVICES, INC.,                  )
                                                  )
     Defendant.                                   )

                                        ORDER

       Before the Court is Defendant Worldwide Flight Services, Inc.’s Motion to Dismiss

and Brief in Support [Doc. No. 5]. It is at issue. See Pl.’s Resp. [Doc. No. 7]; Def.’s Reply

[Doc. No. 8].

I.     Background

       Defendant Worldwide Flight Services, Inc. (“Worldwide”) provides certain services

to the airline industry, including the transport of airline personnel. Plaintiff Craig Allen,

an Oklahoma resident and airline pilot, sued Worldwide for injuries allegedly resulting

from a traffic accident that occurred on October 14, 2018 in Las Vegas when Worldwide’s

van failed to stop at a traffic signal and rear-ended another vehicle. Compl. [Doc. No. 1],

at 2-3. Worldwide then transported Plaintiff in a second van to McCarran International

Airport Code 3 Urgent Care, where he was “treated for multilevel degenerative changes

through his lumbar spine, disc space loss, and endplate osteophytes.” Id. at 3. Plaintiff

asserts a claim for negligence.
         Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 2 of 12




       The parties agree that Worldwide is incorporated in Delaware and has a principal

place of business in New York but does business in Oklahoma.1 Further, Defendant

apparently is registered to do business in Oklahoma and has a registered service agent in

this state. Plaintiff also alleges the following in support of the argument the Court has

personal jurisdiction over Defendant:

       While the wrongful acts occurred outside the State of Oklahoma, Defendant
       has sufficient continuous and systematic contacts with this state. Defendant’s
       Oklahoma location is at the Will Rogers World Airport in Oklahoma City,
       Oklahoma. Defendant has been registered to do business in Oklahoma since
       2004. Defendant, due to its continuous and systematic contact with this
       forum, has purposefully availed itself to service of process and suit within
       the State of Oklahoma.

Id. at 2. Defendant filed a motion to dismiss for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2).

II.    Governing Standard

       This Court has personal jurisdiction over defendants “subject to the jurisdiction of

a court of general jurisdiction in the state where the district court is located.” Fed. R. Civ.

P. 4(k)(1)(A); see also United States v. Botefuhr, 309 F.3d 1263, 1271 (10th Cir. 2002).

This exercise of jurisdiction must “not offend the due process clause of the Fourteenth

Amendment.” Far West Capital, Inc. v. Towne, 46 F.3d 1071, 1074 (10th Cir. 1995).

Because Oklahoma “permits the exercise of any jurisdiction that is consistent with the

United States Constitution[,]” this Court’s exercise of personal jurisdiction “collapses into



1
 Because Plaintiff seeks an award “in an amount in excess of $75,000” (Compl. 4), the Court
appears to have proper diversity subject-matter jurisdiction over this case. 28 U.S.C § 1332(a).


                                               2
         Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 3 of 12




a single due process analysis[.]” Botefuhr, 309 F.3d at 1271 (quotations omitted). The due

process inquiry requires satisfying two elements: (1) “a defendant must have ‘purposefully

established minimum contacts within the forum state’” and (2) “the assertion of personal

jurisdiction must comport with traditional notions of fair play and substantial justice.”

Dental Dynamics, LLC v. Jolly Dental Grp., LLC, 946 F.3d 1223, 1229 (10th Cir. 2020)

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       A motion to dismiss decided without an evidentiary hearing requires Plaintiff to

make only a prima facie showing that jurisdiction exists. Wenz v. Memery Crystal, 55 F.3d

1503, 1505 (10th Cir. 1995). This showing can be made “through affidavits or other written

materials.” Dental Dynamics, 946 F.3d at 1228. The Court accepts the well pled facts in

the plaintiff’s complaint as true and factual disputes will be resolved in the plaintiff’s favor.

Wenz, 55 F.3d at 1505.

III.   Analysis

       A.     General Personal Jurisdiction

       The “minimum contacts” element may be satisfied by showing the existence of

specific or general personal jurisdiction over the defendant. OMI Holdings, Inc. v. Royal

Ins. Co. of Can., 149 F.3d 1086, 1091-92 (10th Cir. 1998). Plaintiff concedes specific

personal jurisdiction is not appropriate here. Resp. 3. Thus, the Court focuses on general

personal jurisdiction.

       General personal jurisdiction is appropriate when the defendants’ “affiliations with

the State are so ‘continuous and systematic’ as to render them essentially at home in the

forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919


                                               3
        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 4 of 12




(2011); see also Daimler AG v. Bauman, 571 U.S. 117, 138-39 (2014) (“the inquiry under

Goodyear is not whether a foreign corporation’s in-forum contacts can be said to be in

some sense continuous and systematic, it is whether that corporation’s affiliations with the

State are so continuous and systematic as to render it essentially at home in the forum

State.”) (cleaned up). This kind of personal jurisdiction “means a court may exercise

jurisdiction over an out-of-state party for any purpose.” Dental Dynamics, 946 F.3d at

1228 n.2. The suit need not arise out of or relate to the defendant’s contacts in the forum.

Am. Fid. Assur. Co. v. Bank of New York Mellon, 810 F.3d 1234, 1238 (10th Cir. 2016).

Because there is no relatedness requirement under the general jurisdiction analysis, the

minimum contacts test is “more stringent[.]” Old Republic Ins. Co. v. Cont’l Motors, Inc.,

877 F.3d 895, 904 (10th Cir. 2017) (quotation omitted).

       The following facts are not disputed: Defendant provides services related to the

airline industry at Will Rogers Airport in Oklahoma City, Oklahoma; Defendant is

registered to do business in Oklahoma; and Defendant has an agent for service of process

in Oklahoma. Defendant asserts, however, it has “approximately 100 locations across the

United States” and its operations at Will Rogers Airport “accounts for less than 00.16% of

[its] total operations.” Mot. 3.2




2
 Defendant attaches a declaration from Worldwide’s Director of Risk Management, Keith Perram,
making these statements. Mot. 15. The Court reminds Defendant to follow the Court’s ECF
Policies and Procedures Manual § II(A)(4)(a): “Exhibits and attachments that are filed
electronically shall be submitted as separate attachments to the document[.]”


                                             4
         Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 5 of 12




       The “paradigm” fora for general jurisdiction are the place of incorporation and

principal place of business. Daimler, 571 U.S. at 137. For Worldwide, those places are

Delaware and New York. Accordingly, Plaintiff will have to show this is the “exceptional

case” and Worldwide is also “at home” in Oklahoma. Id. at 139 n.19.

       Plaintiff argues that Defendant has “continuous and systematic business contact

with the state.” Resp. 3. Moreover, Plaintiff asserts that the cases on which Defendant

relies are “non-binding” because they involved issues pertinent to related entities and “little

to no contact within the forum.” Id. at 7. This case is different, says Plaintiff, because

Defendant “is physically present in the forum”—it has an office and employees here. Id.

at 7, 10. According to Plaintiff, “a continuous and systematic relationship . . . with the

state is what is required for this Court to exercise general jurisdiction.” Id. at 10.3

       Defendant replies by emphasizing the “at home” component of the general

jurisdiction inquiry and asserts that meeting this standard in a state that is not the place of

incorporation or principal place of business is rare. Defendant asserts it cannot be

considered “at home” here, because it has “approximately 100 locations across the United

States.” Mot. 8. Defendant also asserts the Supreme Court did not make any qualifications


3
  Plaintiff also invokes the stream-of-commerce theory in asserting Defendant has “purposefully
directed its product of services toward Oklahoma rend[er]ing it under the general jurisdiction of
this Court.” Id. at 11 (citing Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102
(1987)). This theory “permit[s] jurisdiction in products liability cases in which the product has
traveled through an extensive chain of distribution before reaching the ultimate consumer.”
Goodyear, 564 U.S. at 926 (quotation and internal quotation marks omitted). But the stream-of-
commerce theory is pertinent to the specific jurisdiction analysis rather than the general
jurisdiction analysis. Id. at 927 (“Flow of a manufacturer’s products into the forum, we have
explained, may bolster an affiliation germane to specific jurisdiction.”). Accordingly, Plaintiff’s
stream-of-commerce argument fails.


                                                5
        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 6 of 12




to the rules governing general jurisdiction based on related-entity issues. Reply 1-2.

Further, Defendant asserts that physical presence, like Worldwide’s presence at Will

Rogers Airport, is not enough. Id. at 2. Additionally, registering as a business in a state is

not enough. Mot. 9.

       The Court rejects Plaintiff’s attempt to distinguish Daimler and Goodyear on the

basis that no related-entity issues are present here. Although those cases involved facts

concerning multiple entities, those cases still developed the rule applicable to the general

jurisdiction analysis: that general jurisdiction “requires affiliations so continuous and

systematic as to render the foreign corporation essentially at home in the forum State.”

Daimler, 571 U.S. at 133 n.11 (cleaned up).

       Consistent with this standard, the Court also rejects Plaintiff’s argument that general

jurisdiction only requires “continuous and systematic general business contacts[.]” Resp.

8, 10. The Tenth Circuit foreclosed this argument in American Fidelity Assurance Co., a

case in which a defendant asserted previous Tenth Circuit cases “interpreted Goodyear to

permit general jurisdiction so long as a corporation had continuous and systematic contacts

with the forum state.” 810 F.3d at 1241. The Tenth Circuit swiftly rejected this argument:

       We did no such thing. This court has not permitted, and could not permit
       under Goodyear, general jurisdiction based only on continuous and
       systematic contacts with the forum. . . . . in attempting to restate our
       precedent, [the defendant] ignores the “at home” part of the Tenth
       Circuit/Goodyear standard.

Id. It is “unacceptably grasping” to subject a corporation to the general jurisdiction of

“every State in which a corporation engages in a substantial, continuous, and systematic

course of business.” Daimler, 571 U.S. at 138 (quotation marks omitted). Instead, the


                                              6
        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 7 of 12




“textbook case” of general jurisdiction is Perkins v. Benguet Consolidated Mining Co., 342

U.S. 437 (1952). Goodyear, 564 U.S. at 928 (quotation omitted). In Perkins, the plaintiff

filed suit in Ohio against a Philippine mining company. 342 U.S. at 438-39. Because the

president and principal stockholder of the defendant returned home to Ohio and maintained

an office there during the Philippines’ occupation in World War II, jurisdiction was proper

in Ohio. Id. at 448.

       This is not the “exceptional case” envisioned by Daimler. The Court finds that

Plaintiff has failed to show that this Court may exercise general jurisdiction over

Worldwide because Worldwide’s contacts are like those held insufficient in Daimler and

BNSF Railway Co. v. Tyrrell, 137 S. Ct. 1549 (2017). First, the Court addresses the fact

that Worldwide has operations at the Will Rogers Airport in Oklahoma City (and

apparently has had such operations for several years). This location is one of 100 total and

accounts for 0.16% of Worldwide’s operations. Mot. 15. Daimler held that California did

not have general jurisdiction over a foreign parent even assuming a subsidiary’s contacts

in California could be attributed to the parent. 571 U.S. at 139. The subsidiary had

“multiple California-based facilities, including a regional office in Costa Mesa” and the

subsidiary’s California sales accounted for 2.4% of the parent’s worldwide sales. Id. at

123 (emphasis added). But the Court held these “slim contacts” with California did not

satisfy the “at home” requirement of general jurisdiction. Id. at 136; see also id. at 139 (“If

[parent’s] California activities sufficed to allow adjudication of this Argentina-rooted case

in California, the same global reach would presumably be available in every other State in

which [subsidiary’s] sales are sizable.”). Daimler also instructs:


                                              7
         Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 8 of 12




       General jurisdiction instead calls for an appraisal of a corporation’s activities
       in their entirety, nationwide and worldwide. A corporation that operates in
       many places can scarcely be deemed at home in all of them. Otherwise, “at
       home” would be synonymous with “doing business” tests framed before
       specific jurisdiction evolved in the United States.

Id. at 139 n.20. Additionally, in BNSF Railway Co., the Supreme Court held that the

defendant railroad was not “at home” in Montana even where it had over 2,000 miles of

railroad track and more than 2,000 employees in the forum. 137 S. Ct. at 1559.4 In light

of these authorities, the Court holds that Plaintiff fails to demonstrate a prima facie case of

general personal jurisdiction over Worldwide. Having a single location in this forum out

of 100 total locations (that accounts for a miniscule percentage of Worldwide’s total

revenues) is not enough to show this Court has general jurisdiction over Worldwide.

       Second, the fact that Worldwide has a registered agent in Oklahoma and is

registered to business here does not render Worldwide “at home” in Oklahoma. Other

courts have agreed that registration is insufficient.           See Satterfield v. Government

Employees Insurance Co., 287 F. Supp. 3d 1285, 1297 (W.D. Okla. 2018) (holding an

insurance company’s license to do business in Oklahoma did not render the company “at

home” in this state); Samuelson v. Honeywell, 863 F. Supp. 1503, 1506-07 (E.D. Okla.

1994) (holding a defendant’s registered agent and registration to do business were

insufficient to confer general jurisdiction over the defendant).5


4
 This represented “about 6% of its total track mileage” and “less than 5% of its total work force[.]”
Id. at 1554. The defendant also “generates less than 10% of its total revenue in the State, and
maintains only one of its 24 automotive facilities in Montana (4%).” Id.
5
  Further, Plaintiff fails to present a developed argument with citation to case law regarding the
registration issue. And Plaintiff certainly does not argue that via its registration, Defendant
consented to jurisdiction in Oklahoma. To be sure, courts have addressed consent-by-registration

                                                 8
         Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 9 of 12




       B.      Venue

       Venue is proper in the following judicial districts:

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is the
       subject of the action is situated; or
       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is subject
       to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). A defendant that is an entity “shall be deemed to reside . . . in any

judicial district in which such defendant is subject to the court’s personal jurisdiction with

respect to the civil action in question[.]” Id. § 1391(c)(2).

       Although Defendant does not explicitly bring its motion under Federal Rule of Civil

Procedure 12(b)(3), Defendant asserts that the case should be dismissed because venue is

improper under 28 U.S.C. § 1391(b)(1) or (b)(2). That is because Worldwide is not a

resident of Oklahoma and the events giving rise to the claim occurred in Nevada. Mot. 11.

Notably, Defendant concedes that “[t]his action can be brought in the United States District

Court, District of Nevada.” Id. In contrast, Plaintiff asserts venue is proper under

§ 1391(b)(1) because this Court has personal jurisdiction over Defendant. Plaintiff asks



as a theory of conferring personal jurisdiction over an entity defendant. E.g., Aclin v. PD-RX
Pharmaceuticals Inc., 189 F. Supp. 3d 1294, 1302-04 (W.D. Okla. 2016). Accordingly, the Court
deems any argument Plaintiff might be attempting to make regarding consent as a basis for
personal jurisdiction as waived. See Hardeman v. City of Albuquerque, 377 F.3d 1106, 1122 (10th
Cir. 2004) (“issues adverted to in a perfunctory manner, unaccompanied by some effort at
developed argumentation, are deemed waived.”) (quotation omitted); Cole v. New Mexico, 58 F.
App’x 825, 829 (10th Cir. 2003) (failing to raise issue in response to motion to dismiss waives the
issue); Whitehead v. Bickford, No. CV 20-491 JAP/LF, 2020 WL 4734772, at *9 n.6 (D.N.M. Aug.
14, 2020) (“under Tenth Circuit law, failing to respond constitutes waiver.”).

                                                9
        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 10 of 12




the Court to deny Defendant’s Motion “or in the alternative . . . transfer this case to the

proper jurisdiction rather than dismissal[.]” Resp. 16.

       Under 28 U.S.C. § 1406(a), “[t]he district court of a district in which is filed a case

laying venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been brought.”

Additionally, if “there is a want of jurisdiction, the court shall, if it is in the interest of

justice, transfer such action or appeal to any other such court . . . in which the action or

appeal could have been brought at the time it was filed or noticed[.]” 28 U.S.C. § 1631.

“Although both § 1406(a) and § 1631 contain the word ‘shall’ we have interpreted the

phrase ‘if it is in the interest of justice’ to grant the district court discretion in making a

decision to transfer an action or instead to dismiss the action without prejudice.” Trujillo

v. Williams, 465 F.3d 1210, 1222–23 (10th Cir. 2006).

       The Court has already determined that Oklahoma does not have personal

jurisdiction over Worldwide. Accordingly, venue in this district is improper. But because

Worldwide was incorporated in Delaware, has a principal place of business in New York,

and the accident at issue occurred in Nevada, the Court finds venue would be proper in

Delaware, New York, or Nevada under § 1391(b)(1)-(2).6 The Court finds it is in the

interest of justice to transfer this action to the United States District Court for the District

of Nevada. See Troupe v. O’Neill, No. 02-4157-SAC, 2003 WL 21289977, at *2 (D. Kan.



6
 Subsection (b)(3) does not apply because there is a “district in which an action may otherwise be
brought[.]” Id. § 1391(b)(3).


                                               10
        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 11 of 12




May 9, 2003) (“Generally, the court will transfer rather than dismiss a case for improper

venue.”); see also Satterfield, 287 F. Supp. 3d at 1299 (transferring case where the court

lacked personal jurisdiction over the defendant). The District of Nevada is proper under

28 U.S.C. § 1391(b)(2) because that is where “a substantial part of the events or omissions

giving rise to the claim occurred[.]” Moreover, Defendant concedes the action may be

brought there and fails to argue against Plaintiff’s alternative request for a transfer.

       The factors the Court must analyze regarding transfer also suggest transfer is

appropriate. Those factors are:

       1) a new action would be barred by limitations; 2) the claims asserted are
       likely to have merit; and 3) the original action was filed in good faith and not
       filed after the plaintiff knew, or should have known, that she should have
       filed the action in a different forum.

Rodgers v. Fallin, No. CIV-12-171-D, 2013 WL 149723, at *6 (W.D. Okla. Jan. 14, 2013)

(citing Trierweiler v. Croxton & Trench Holding Corp., 90 F.3d 1523, 1544 (10th Cir.

1996)). If the Court dismissed this case, Plaintiff may encounter a statute of limitations

issue because the underlying accident occurred in October 2018 and Nevada has a

limitations period of two years. Nev. Rev. Stat. § 11.190(4)(e); see also Smith v. Basin

Park Hotel, Inc., 178 F. Supp. 2d 1225, 1235-36 (N.D. Okla. 2001) (transferring to the

Western District of Arkansas and emphasizing the “potential statute of limitations

problems faced by plaintiff if this case were dismissed”). Moreover, it appears to the Court




                                              11
        Case 5:20-cv-00971-SLP Document 11 Filed 01/12/21 Page 12 of 12




the negligence claim, as pleaded, may have merit and there is nothing to indicate that

Plaintiff did not exercise good faith in filing this action.7

IV.    Conclusion

       IT IS THEREFORE ORDERED that Defendant Worldwide Flight Services, Inc.’s

Motion to Dismiss and Brief in Support [Doc. No. 5] is DENIED.

       IT IS FURTHER ORDERED that the Court finds in the interest of justice that this

matter should be transferred to the United States District Court for the District of Nevada

pursuant to 28 U.S.C. § 1406(a) and 28 U.S.C. § 1631. The Clerk of the Court is directed

to transfer this action to the Clerk of that judicial district.

       IT IS SO ORDERED this 12th day of January, 2021.




7
 In light of the Court’s holding that it does not have personal jurisdiction over Worldwide, the
Court does not reach Worldwide’s forum non conveniens argument. See Mot. 11-12.


                                                12
